Citation Nr: 1539681	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-34 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to February 1974.  He also had service in the Army National Guard of Puerto Rico.  This matter come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge sitting at the RO in April 2014, and a transcript of the hearing is of record.

Additional relevant VA treatment records dated through August 2014 were added to the record after the December 2012 Statement of the Case, and a written waiver of RO review dated in September 2014 is also on file.  See 38 C.F.R. § 20.1304 (2014).  The record includes translations of medical records from Spanish to English.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his travel board hearing in April 2014 that he served in the Puerto Rico Army National Guard for over 20 years and that he began having problems with depression while being deployed by the Governor of Puerto Rico around 1985 to 1990 in security in certain areas of Puerto Rico to combat drugs.  The Board notes, however, that there is no list of the Veteran's service dates in the Army National Guard of Puerto Rico and no National Guard medical reports dated prior to January 1991.

Although the Veteran testified at his travel board hearing in April 2014 that he received treatment at a private medical center in Bayamon, Puerto Rico sometime between 1991 and 1995, these treatment records are not on file.
Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will obtain a written list, which will be associated with the record, of the Veteran's dates of service in the National Guard of Puerto Rico.  This list should also indicate the dates of any active duty, active duty for training, or inactive duty for training in the National Guard.

2.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for psychiatric disability since his separation from active duty in February 1974, to include the treatment he received from the private medical center in Bayamon.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

3.  If after the above actions have been completed, evidence is received showing psychiatric complaints or treatment associated with the Veteran's Reserve service, the AMC/RO will schedule the Veteran for a VA examination by an appropriate medical or mental health care professional to determine whether the Veteran has an acquired psychiatric disability due to service, to include service in the Army National Guard of Puerto Rico.  The following considerations will govern the examination:

a. The claims folder, including a copy of this remand and all electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by any electronic VA records that were reviewed.  

b. After reviewing the claims file and examining the Veteran, the examiner must express an opinion on whether it is at least as likely as not (50 percent or more probability) that the Veteran has an acquired psychiatric disorder that was incurred in or aggravated beyond normal progression by service in the Army National Guard of Puerto Rico.  The examiner must acknowledge and reiterate the relevant history supporting his/her conclusions.  

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state. 

e. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  If it is determined that a psychiatric examination is warranted, the AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

5.  Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).
6.  After the above has been completed, the AMC/RO will consider all of the evidence of record, to include any evidence obtained as a result of this remand and will readjudicate the Veteran's claim for service connection for a depressive disorder.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case will be provided to the Veteran and his representative and they will be given an appropriate period of time in which to respond.  Thereafter, the appeal will be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

